          Case 2:20-cv-02039-APG-EJY Document 14 Filed 03/17/21 Page 1 of 3




 1   Scott A. Flinders (6975)
     HUTCHISON & STEFFEN, PLLC
 2   Peccole Professional Park
 3   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145
 4   Telephone: 702-385-2500
     Facsimile: 702-385-2086
 5   sflinders@hutchlegal.com
 6
     Attorneys for Defendant
 7   American Family Insurance Company
 8
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
   LESLIE ANN TREJO, GUADALUPE                         CASE NO.: 2:20-cv-02039-APG-EJY
11 RODRIGUEZ, and MANUEL RODRIGUEZ,
12 individuals,
                                                       STIPULATION AND ORDER TO
13         Plaintiffs,
                                                       EXTEND DISCOVERY
14 vs.                                                 (First Request)

15
   AMERICAN FAMILY INSURANCE
16 COMPANY, a Foreign Corporation; DOE
   EMPLOYEES I-V and ROE COMPANIES I-V,
17
18         Defendants.

19
20         The parties, by and through their counsel of record, submit their first Stipulation to

21   Extend Discovery pursuant to LR 26-3 and LR IA 6-1:

22         1.       Discovery that has been completed:

23                  a.     Plaintiffs served their initial disclosures pursuant to FedRCivP 26(a)(1)

24         on January 7, 2021

25                  b.     Defendant served its initial disclosures pursuant to FedRCivP 26(a)(1)

26         on January 22, 2021.

27
28                                                1 of 3
          Case 2:20-cv-02039-APG-EJY Document 14 Filed 03/17/21 Page 2 of 3




 1                  c.      Defendants propounded Interrogatories and Requests for Production to
 2           Plaintiffs, Leslie Ann Trejo, Guadalupe Rodriguez, and Manuel Rodriguez on
 3           December 8, 2020. Plaintiffs responded to the Interrogatories and Requests for
 4           Production on January 11, 2021.
 5                  d.      Plaintiffs propounded Interrogatories, Requests for Admission and
 6           Requests for Production to Defendant on February 22, 2021.
 7           3.     Discovery remaining to be completed:
 8                  a.      The retention and disclosure of the parties’ initial experts and rebuttal
 9           experts.
10                  b.      The depositions of the parties, relevant witnesses and experts.
11                  c.      The anticipated propounding of additional written discovery.
12           4.     Description of why remaining discovery has not been completed within the
13   time limits previously set by the Court:
14           Defendant has yet to receive medical authorizations from the Plaintiffs. This has
15   inhibited their ability to gather necessary records which will then be provided to their medical
16   expert who will offer opinions based on their review of the records. The parties are addressing
17   this issue and expect a resolution shortly without the need for motion practice. However,
18   Defendant now requires additional time in order to be able to properly defend against Plaintiffs’
19   claims. The parties believe that a sixty (60) extension of the discovery deadlines will be
20   sufficient.
21           5.     Proposed schedule for completing all remaining discovery:
22           Based on the foregoing, the parties respectfully request that the Court grant their joint
23   request to extend the discovery deadlines in accordance with the schedule below:
24                                                                  Current        Proposed Dates
      Discovery Cut-Off Date                                        06/18/21          08/17/21
25    Amend Pleadings or Add Parties                                03/19/21          05/18/21
26    Expert Witness Disclosure                                     04/19/21          06/18/21
      Rebuttal Expert Disclosures                                   05/19/21          07/19/21
27    Dispositive Motions                                           07/19/21          09/17/21
28                                                 2 of 3
          Case 2:20-cv-02039-APG-EJY Document 14 Filed 03/17/21 Page 3 of 3




 1    Joint Pretrial Order                                       08/19/21         10/18/21
      Stipulation or Motion to Extend Discovery                  04/29/21         06/28/21
 2
 3
            IT IS SO STIPULATED.
 4   DATED this 17th day of March, 2021.              DATED this 17th day of March, 2021.
 5
     VAN LAW FIRM                                     HUTCHISON & STEFFEN, PLLC
 6
     /s/ Joseph Ortuno                                /s/ Scott A. Flinders
 7
     __________________________________               _____________________________
 8   Joseph Ortuno, Esq. (11233)                      Scott A. Flinders (6975)
     1290 S. Jones Blvd.                              Peccole Professional Park
 9   Las Vegas, Nevada 89146                          10080 West Alta Drive, Suite 200
     Telephone: 702-529-1011                          Las Vegas, Nevada 89145
10
     joseph@vanlawfirm.com                            Telephone: 702-385-2500
11                                                    sflinders@hutchlegal.com
     Attorneys for Plaintiffs Leslie Ann Trejo,
12   Guadalupe Chaves Diaz and                        Attorneys for Defendant
13   Manuel Rodriguez                                 American Family Insurance Company

14
15                                                ORDER
16          IT IS SO ORDERED.
17
18
                                                  ______________________________________
19                                                ELAYNA J. YOUCHAH
20                                                UNITED STATES DISTRICT COURT JUDGE

21                                                DATED this 17th day of March, 2021.
     Submitted by:
22
23   HUTCHISON & STEFFEN, PLLC

24   /s/ Scott A. Flinders
     ______________________________
25   Scott A. Flinders (6975)
26   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145
27   Attorneys for Defendant
28                                                3 of 3
